      Case 5:21-cr-00036-MTT-CHW Document 22 Filed 07/23/21 Page 1 of 1


                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF GEORGIA
                                 MACON DIVISION

 UNITED STATES OF AMERICA,                    )
                                              )
        v.                                    )   CASE NO. 5:21-CR-36 (MTT)
                                              )
 TOMMIE LANARDO HOLLOWAY,                     )
                                              )
                       Defendant.             )
                                              )

                                         ORDER

       The parties have moved to continue this case until the next trial term. Doc. 21.

Defendant was indicted on June 9, 2021 and had his arraignment in this Court on June

30, 2021. Docs. 1; 9. No prior continuances have been granted. The parties now

move the Court to continue this case to the next trial term due to the government’s

scheduling conflict with a previously scheduled trial in the Southern District of Georgia

as well as to allow additional time for defense counsel to review discovery and confer

with the defendant. Doc. 21 at 1-2.

       Pursuant to 18 U.S.C. § 3161(h)(7)(A), the Court finds the ends of justice served

by granting this continuance outweigh the best interests of the public and the defendant

to a speedy trial. Accordingly, the motion (Doc. 21) is GRANTED. The case is

continued from the August term until the Court’s trial term presently scheduled for

September 13, 2021. The corresponding delay shall be deemed excludable pursuant

to the provisions of the Speedy Trial Act, 18 U.S.C. §§ 3161 et seq.

       SO ORDERED, this 23rd day of July, 2021.

                                                  S/ Marc T. Treadwell
                                                  MARC T. TREADWELL, CHIEF JUDGE
                                                  UNITED STATES DISTRICT COURT
